                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00726-MEH

MALON DEAN TYGRETT,

       Plaintiff,

v.

CITY AND COUNTY OF DENVER ACTING BY AND THROUGH ITS BOARD OF
WATER COMMISSIONERS, a/k/a Denver Water, and
THOMAS J. ROODE, in his individual capacity,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

Michael E. Hegarty, United States Magistrate Judge.

       This matter stems from the termination of Plaintiff’s employment at Defendant Denver

Water (“Denver Water”). Plaintiff asserts three claims for relief under the Americans with

Disabilities Act (“ADA”) and the Rehabilitation Act against Denver Water, and a single claim for

relief pursuant to 42 U.S.C. § 1983 against Defendant Thomas J. Roode for violation of the Equal

Protection Clause of the Fourteenth Amendment. Now before the Court is Defendant Roode’s

Motion to Dismiss (ECF 44). Defendant Roode seeks dismissal of Plaintiff’s sole claim against

him, arguing that he is entitled to qualified immunity and Plaintiff fails to state an equal protection

claim. For the reasons that follow, the Court will grant Defendant Roode’s Motion.

                                    STATEMENT OF FACTS

       The following are relevant factual allegations (as opposed to legal conclusions, bare

assertions, or merely conclusory allegations) made by Plaintiff in his Third Amended Complaint,
which are taken as true for analysis under Fed. R. Civ. P. 12(b)(6) pursuant to Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       Plaintiff was a long-time employee of Denver Water. On March 4, 2015, at the age of

fifty-three, he was seriously injured at work when he slipped on ice while climbing into a truck.

Plaintiff filed and pursued a workers’ compensation claim and sought treatment at Denver Water’s

on-site heath care facility. As a result of his injury, Plaintiff was unable to meet the physical

requirements of his job, and work restrictions or accommodations were warranted. Denver Water

threatened Plaintiff with termination if he had work restrictions or sought accommodations that

Denver Water could not accommodate.

       Fearing for his job, Plaintiff returned to work with either intermittent accommodations or

no accommodations at all. In June and July of 2015, he repeatedly informed his supervisors of his

injuries and need for accommodations. He went on and off modified duty throughout 2015 but,

because he was working outside of his physical capacity, his injury never healed and worsened

over time. On January 18, 2017, Plaintiff received an independent medical examination related to

his 2015 injury. The examination revealed that Plaintiff’s injuries were on-going, and the

examiner opined that Plaintiff “probably does need permanent restrictions.” Plaintiff did not

receive accommodations consistent with the opinion.

       At all relevant times Plaintiff’s direct supervisor and Defendant Roode knew about his

2015 injury and need for accommodations. On or about July 25, 2017, Denver Water assigned

Plaintiff to perform duties outside of his physical capabilities, resulting in a re-injury of his 2015

injury. As a result, Plaintiff had to take the next two days off from work.




                                                  2
        On July 28, 2017, Plaintiff returned to work and was driving a semi-truck with attached

trailer in the crowded Denver Water parking lot. As he attempted to turn his truck around, a

construction contractor parked his vehicle in the area where Denver Water drivers turn around

large trucks and tractor trailers. Plaintiff waved his arms and pointed to the area where the

contractor could park, however the contractor did not move his vehicle. Plaintiff was, therefore,

required to execute a complicated, three-point turn that he had done before. He did so safely and

within the cited speed limit. Plaintiff complained that the contractor was causing a safety hazard

in the parking lot.

        On July 31, 2017, Defendant Roode alleged that the contractor had complained that

Plaintiff “waved his hands in anger” at him and was driving five to six miles per hour in the parking

lot, whose speed limit is ten miles per hour. Defendant Roode also “falsely alleged, without

evidence, that Mr. Tygrett ‘aggressively’ maneuvered his vehicle to turn around” in the parking

lot. Cameras videotape the Denver Water parking lot, but Denver Water failed to view and then

destroyed the video from July 28, 2017 that captured the area where Plaintiff executed the three-

point turn. Videos capturing the other areas of the parking lot were maintained. Plaintiff was

taken off driving duties while Denver Water investigated Defendant Roode’s allegation that

Plaintiff made an unsafe turn.

        On August 1, 2017, Plaintiff was temporarily put in a far more physically demanding

position and, again, re-injured and exacerbated his pre-existing 2015 injury. When he sought

treatment, he was told this injury was unrelated to his 2015 injury. On August 22, 2017, after

reports that Plaintiff suffered another occupational injury, Plaintiff was terminated for allegedly

engaging in unsafe driving.


                                                 3
                                       LEGAL STANDARDS

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of a

motion to dismiss, means that the plaintiff pleaded facts which allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The Supreme

Court requires a two-prong analysis. First, a court must identify “the allegations in the complaint

that are not entitled to the assumption of truth,” that is, those allegations that are legal conclusions,

bare assertions, or merely conclusory. Id. at 678-80. Second, the Court must consider the factual

allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the

allegations state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 680.

        Plausibility refers “to the scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged

their claims across the line from conceivable to plausible.’” Khalik v. United Air Lines, 671 F.3d

1188, 1191 (10th Cir. 2012) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)).

“The nature and specificity of the allegations required to state a plausible claim will vary based on

context.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011). Thus, while

the Rule 12(b)(6) standard does not require that a plaintiff establish a prima facie case in a

complaint, the elements of each alleged cause of action may help to determine whether the plaintiff

has set forth a plausible claim. Khalik, 671 F.3d at 1191.




                                                   4
        However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more

than labels and conclusions” or merely “a formulaic recitation of the elements of a cause of action,”

so that “courts ‘are not bound to accept as true a legal conclusion couched as a factual allegation.’”

Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct,” the complaint has made an allegation, “but it has not shown that the

pleader is entitled to relief.” Id. (quotation and citation omitted).

                                             ANALYSIS

        Plaintiff asserts one claim against Defendant Roode in his individual capacity pursuant to

42 U.S.C. § 1983 for violation of the Equal Protection Clause of the Fourteenth Amendment. He

alleges that “[i]n taking adverse action against [Plaintiff], Roode acted pursuant to an official

policy or custom of Denver Water in discriminating against disabled employees and/or those

disabled employees who became disabled as a result of a workplace injury.” Third Am. Compl. ¶

99, ECF 37.      He continues, “When Roode terminated [Plaintiff] from his position, Roode

intentionally violated [Plaintiff’s] constitutional rights . . . by purposefully treating him differently

from and more harshly than other employees.” Id. at ¶ 101.

        Defendant Roode makes two explicit arguments for dismissal of Plaintiff’s claim: (1) he is

entitled to qualified immunity, and (2) Plaintiff fails to allege a plausible equal protection claim.

Within his qualified immunity argument, Defendant Roode also contends that Plaintiff’s equal


                                                   5
protection claim is preempted because it is duplicative of the ADA claims asserted against Denver

Water and alleges a deprivation of a right created by the ADA.

I.      Qualified Immunity

        The doctrine of qualified immunity protects from litigation a public official whose possible

violation of a plaintiff’s civil rights was not clearly a violation at the time of the official’s actions.

See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Qualified immunity balances two important

interests - the need to hold public officials accountable when they exercise power irresponsibly

and the need to shield officials from harassment, distraction, and liability when they perform their

duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). Because qualified immunity

is an immunity from suit, rather than a mere defense to liability, it is effectively lost if a case is

erroneously permitted to go to trial. Id. at 231; Ahmad v. Furlong, 435 F.3d 1196, 1198 (10th Cir.

2006) (“The privilege is an immunity from suit rather than a mere defense to liability.”). The

“driving force behind creation of the qualified immunity doctrine was a desire to ensure that

insubstantial claims against government officials will be resolved prior to discovery.” Pearson,

555 U.S. at 231-32 (quoting Anderson v. Creighton, 483 U.S. 635, 640 n.2 (1987)). Accordingly,

qualified immunity questions must be resolved at the earliest possible stage in litigation.” Id. at

232.

        When a defendant asserts qualified immunity at summary judgment, the plaintiff has a two-

fold burden to overcome the asserted immunity: (1) “rebut the [defendant’s] no-constitutional-

rights arguments”; and (2) “demonstrate that any constitutional violation was grounded in then-

extant clearly established law.” Cox v. Glanz, 800 F.3d 1231, 1245 (10th Cir. 2015) (citing Riggins

v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009)); see also Felders v. Malcom, 755 F.3d 870,

877-78 (10th Cir. 2014) (“[T]he ‘record must clearly demonstrate the plaintiff has satisfied his


                                                    6
heavy two-part burden; otherwise, the defendants are entitled to qualified immunity.’” (quoting

Medina v. Cram, 252 F.3d 1124, 1128 (10th Cir. 2001))). An official’s conduct violates clearly

established law when, at the time of the challenged conduct, “[t]he contours of [a] right [are]

sufficiently clear” that every “reasonable official would have understood that what he is doing

violates that right.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). To satisfy the clearly

established prong of the test, the Tenth Circuit requires that “there must be a Supreme Court or

Tenth Circuit decision on point, or the clearly established weight of authority from other courts

must have found the law to be as the plaintiff maintains.” Clark v. Wilson, 625 F.3d 686, 690 (10th

Cir. 2010).

        Traditionally, there has been a two-step process for resolving qualified immunity

questions: “First, a court must decide whether the facts that a plaintiff has alleged . . . or shown . .

. make out a violation of a constitutional right. . . . Second, if the plaintiff has satisfied this first

step, the court must decide whether the right at issue was clearly established at the time of the

defendant’s alleged misconduct.” Pearson, 555 U.S. at 232 (quoting Saucier v. Katz, 533 U.S.

194 (2001) (internal citations and quotation marks removed)). However, the Supreme Court has

afforded courts the discretion to decide “which of the two prongs of the qualified immunity

analysis should be addressed first in light of the circumstances in the particular case at hand.” Id.

at 236; see also Christensen v. Park City Mun. Corp., 554 F.3d 1271, 1277 (10th Cir. 2009). In

this case, the Court begins its discussion with the first prong, whether Plaintiff has alleged facts

showing a violation of a constitutional right.

        The Equal Protection Clause “is essentially a direction that all persons similarly situated

should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). An

equal protection claim may be asserted with respect to a group or a “class of one,” in which a



                                                   7
plaintiff alleges that he or she has been treated differently from other similarly situated but does

not allege that differential treatment was due to his or her membership in particular class. A.M. ex

rel. F.M. v. Holmes, 830 F.3d 1123, 1166 (10th Cir. 2016). Class of one equal protection claims

are not cognizable in the public employment context. Engquist v. Or. Dep’t of Agr., 553 U.S. 591,

609 (2008). Because Plaintiff’s equal protection claim is premised on adverse actions related to

his public employment, he must sufficiently allege a “traditional,” class-based claim to state a

claim for relief.

        Class-based equal protection jurisprudence generally proceeds in two steps. SECSYS, LLC

v. Vigil, 666 F.3d 678, 685-86 (10th Cir. 2012). First, a court examines whether the challenged

state action intentionally discriminates between groups of persons. Id. at 685. “Second, and after

an act of intentional discrimination against a particular group is identified either by presumption

or evidence and inference, courts ask whether the state’s intentional decision to discriminate can

be justified by reference to some upright government purpose.” Id. at 686. Different types of

equal protection claims call for different forms of review; a claim that a state actor discriminated

on the basis of a suspect (e.g., race), quasi-suspect (e.g., gender), or a non-suspect classification

calls for strict, intermediate, or rational basis scrutiny, respectively. See Price-Cornelison v.

Brooks, 524 F.3d 1103, 1109-10 (10th Cir. 2008). In each instance, to assert a viable equal

protection claim a plaintiff must first make a threshold showing that he was treated differently

from others who were similarly situated to him. Brown v. Montoya, 662 F.3d 1152, 1172-73 (10th

Cir. 2011).

        In this case, Plaintiff alleges that Defendant, in taking adverse employment action against

him, “discriminat[ed] against disabled employees and/or those disabled employees who became

disabled as a result of a workplace injury.” Third Am. Compl. ¶ 99. He further alleges that there



                                                 8
was no rational basis for treating him “differently from others outside his protected class.” Id. at

¶ 102. As noted above, in addition to alleging a government action discriminated against him

based on a classification that lacked a rational basis, Plaintiff must allege facts to show that an

otherwise similarly situated person was treated differently than he was. Brown, 662 F.3d at 1173.

Plaintiff fails to supply such allegations.

        In response to the Motion, Plaintiff summarily states that he “has alleged a litany of facts,

which taken as true, establish that he is plausibly entitled to relief,” and cites to twenty-six

paragraphs from his Third Amended Complaint. Resp. 6, ECF 49. However, only two of those

twenty-six paragraphs contain any mention of other employees. The first states that “[d]uring the

course of over 20 years that [Plaintiff] worked for Denver Water, he became aware of other

employees who had committed similar or more serious infractions than that alleged against him in

the parking lot incident and these individuals received little or no discipline.” Third Am. Compl.

¶ 71. The second alleges that when Defendant terminated Plaintiff, Defendant “purposefully

treat[ed] him differently from and more harshly than other employees.” Id. at ¶ 101.

        In Brown v. Montoya, 662 F.3d at 1173-74, the Tenth Circuit reversed a decision denying

a motion to dismiss based on the requirement that a plaintiff asserting an equal protection claim

allege differential treatment from similarly situated individuals.         In holding the plaintiff’s

allegation insufficient to support an equal protection claim, the court noted that while the plaintiff

“alleges that he was treated differently from others, . . . . he does not allege facts about any

particular person or persons who were treated differently from him.              Instead, [he] makes

conclusory allegations.” Id. at 1173. The court continued that “in the context of a § 1983 claim,

conclusory allegations are not sufficient to state a constitutional violation.” Id. (internal quotations

omitted). Like the plaintiff in Brown, Plaintiff in this case provides two, conclusory paragraphs



                                                   9
which read as bare recitals of the necessary threshold showing for his claim. Despite claiming he

has provided a “litany” of facts, Plaintiff did not identify or provide any details about an individual

or individuals who were similarly situated but treated differently from Plaintiff due to Plaintiff’s

membership in the identified group of disabled workers. Rather than provide factual allegations

that the Court could take as true for the purposes of this Motion, Plaintiff simply provides the

“threadbare” allegation that he was treated differently from other employees who had committed

similar or more serious infractions. This is insufficient to make the required showing of differential

treatment and, thus, insufficient to support an Equal Protection Clause violation.

                                          CONCLUSION

       Because Plaintiff fails to allege a plausible equal protection claim against Defendant

Roode, he fails to carry his burden under the first prong of qualified immunity. Therefore,

Defendant Roode is entitled to qualified immunity from Plaintiff’s sole claim against him.

Accordingly, Defendant Roode’s “Motion to Dismiss Plaintiff’s Equal Protection Claim Pursuant

to F.R.C.P. 12(b)(6)” [filed September 13, 2019; ECF 44] is granted. As no claims remain against

Defendant Roode, the Clerk of the Court is directed to dismiss him from this case. Plaintiff’s

claims against Defendant Denver Water remain.

       SO ORDERED.

       Entered and dated at Denver, Colorado, this 24th day of February, 2020.

                                               BY THE COURT:



                                               Michael E. Hegarty
                                               United States Magistrate Judge




                                                  10
